Taliaferro, J.
The defendants, in November, 1871, acting as the agents of the plaintiff, received for him, from the Queen's Insurance -Company, $4500. Of this sum the defendants, at the instance of and ■by the sanction of the plaintiff, paid out to different parties $3900, leaving a balance of $600 in their hands, and in relation to this balance arose the controversy forming the subject of this suit.
The defense is, that by a judgment of the Sixth District Court, rendered in favor of Blancand & Guitet, against them, commenced by sequestration, they were compelled to pay out of this balance of $600 in their hands the sum of $491 61, a debt owing by Guidry, the plain*635tiff, to Blancand-& Guitet; that they paid the costs of that suit, amounting to $30 70, and the remainder, $77 69, was allowed the defendants, by order of court, for attorney’s fees, etc., incurred and paid by them as garnishees in the proceedings in court, and which they defended in the interests of the plaintiff. In the court below there was judgment in favor of the defendants, and the plaintiff appealed.
This case turns upon a question raised by a bill of exceptions in the record. The plaintiff objected to the introduction in evidence by ■defendants of the judgment of Blancand & Guitet, offered to show the disposal of $491 61, a part of the balance of the $600 in the hands ■of the defendants. The objection was that Guidry, the plaintiff, not •having been a party to the judgment, was not bound by it. The court overruled the objection on the ground that the letter of Guidry’s •counsel, addressed to the defendants, Jeanneaud & Co , at the time the suit was instituted, and Guidry’s receipt to the defendants, both of which are in evidence, sufficiently identify Guidry with the suit. The letter of the attorney is in these words:
“New Orleans, December 20, 1871.
“Messrs. Jeanneaud & Oo :
“ Gentlemen — At the request of Marcel Guidry allow me to inform you that he is not made a party to the suit brought by Blancand & ■Guitet against you before the Sixth District Court for the parish of Orleans, under No. 2886 of its docket; that the money sequestered and ■claimed is not the property of Messrs. Blancand & Guitet, and that ■said Marcel Guidry is not indebted unto them for the amount claimed. The interest of Marcel Guidry being solely at stake, with your permission, he will defend the suit so brought, and pay the expenses of court and of the attorney, relieving you from all responsibility. In case you fail to accept this proposition, or to defend the suit properly, the said Guidry will hold you personally responsible for all damages he may ■suffer in the premises.
“Very respectfully, your obedient servant,
“ CH. LOÜQUE, Attorney.”
'The receipt reads as follows:
“Nouvelle Orleans, 27 Novembre, 1874.
■“Begu de Messieurs J. Jeanneaud & Cie. la somme de cinq cent cinquante piastres et quarante-et-un sous pour balance me revenant de mon assurance, moins six cents piastres que ces Messieursgardent pour un (garnishee) de la maison Blancand & Guitet, et deux mille piastres pour la maison Bochereau & Co.
“(Signed) M. GUIDBT.”
It seems clear from the evidence that Guidry had full knowledge of the pendency of the suit of Blancand & Guitet, and that he had ample time to set up all the defenses in his power by appearing and defending himself in person.
*636But it has been frequently held by this court that no valid judgment can be rendered against a party unless he has been legally cited; 2t An. 630, or voluntarily answers to the suit. Knowledge of the suit brought home to the defendant in any other way will not cure a defective citation ; 19 An. 360. Guidry not having been made a party to the proceeding in which his rights were to be affected, no valid judgment could be rendered in that proceeding to affect those rights. 7 N. S., 161 ; 13 An. 374.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed. It is further ordered that the plain tiff recover from the defendants, Jean Jeanneaud and J. Y. Cathalogne, in soUdo, the sum of sis hundred dollars, with five per cent, interest per annum from the twenty-third day of November, 1871, and all costs of suit.